Citation Nr: 9927622	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for perforation of 
right tympanic membrane.

5.  Entitlement to service connection for osteoarthritis.

6.  Entitlement to service connection for intervertebral disc 
syndrome.

7.  Entitlement to an increased rating for residuals of 
frozen feet, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased (compensable) rating for a 
shell fragment wound scar of the left shoulder.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU)


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
November 1945, and from May 1946 to May 1955.  The service 
department has verified that he was a prisoner of war (POW) 
of the German government from November 1944 to May 1945.  He 
was awarded the Purple Heart Medal and Combat Infantryman 
Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO).  In 
July 1999, the veteran testified at a Board hearing at the 
RO.  The TDIU claim is held in abeyance pending completion of 
the development requested below following a grant of service 
connection for hypertension and necessary readjudication of 
the veteran's service-connected frostbite residuals pursuant 
to the recently amended regulations pertaining to the rating 
of cold injury residuals.  

FINDINGS OF FACT

1.  PTSD was not clinically evident during the veteran's 
active service and the record contains no competent medical 
evidence of a diagnosis of PTSD during the post-service era.

2.  Essential hypertension was diagnosed during the veteran's 
active service and the record shows that he is currently 
under treatment for essential hypertension.

3.  A heart disability, a perforation of right tympanic 
membrane, and osteoarthritis were not clinically evident 
during the veteran's active service and the record contains 
no competent medical evidence of a diagnosis of these 
disabilities during the post-service era.

4.  Intervertebral disc syndrome was not clinically evident 
during the veteran's active service and there is no competent 
medical evidence of a link between his current intervertebral 
disc syndrome and his service or any incident therein.

5.  The veteran's shell fragment wound scar of the left 
shoulder is asymptomatic.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claims of entitlement to service connection for PTSD, 
a heart disability, a perforation of right tympanic membrane, 
osteoarthritis, and intervertebral disc syndrome, are not 
well grounded.  38 U.S.C.A. § 5107(a).

3.  The criteria for a compensable rating for a shell 
fragment wound scar of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from the veteran's first period of 
service show that in November 1944, he was hospitalized for 
treatment of a shell fragment wound to the left shoulder, 
described as a mild abrasion of the left back, and the 
treatment required was a dressing of the wound and a course 
of Penicillin.  At his November 1945 military separation 
medical examination, it was noted that he had sustained 
frozen feet in January 1945 while detained as a POW.  
Clinical evaluation of the veteran's skin, feet, 
musculoskeletal and cardiovascular systems was normal and 
there were no psychiatric or ear disorders noted.  The 
veteran's blood pressure was 122/80 and a chest X-ray showed 
no significant abnormality.  His hearing acuity was 15/15, 
bilaterally, on whispered voice testing.

By April 1946 rating decision, the RO granted service 
connection for residuals of frozen feet and assigned it a 
noncompensable rating, pursuant to Diagnostic Code 7122.  
Thereafter, by February 1947 rating decision, the RO granted 
service connection for residuals of a lacerating wound of the 
left posterior region and assigned a noncompensable rating 
thereto, pursuant to Diagnostic Code 7805.

Service medical records from the veteran's second period of 
service show that in May 1947, he was hospitalized with 
complaints of a cough for the last two months with easy 
fatigue.  On admission, his bones, joints and muscular system 
were normal on clinical evaluation.  A blood pressure reading 
of 170/86 was recorded.  Chest X-ray showed suggestions of 
chronic bronchitis, but was otherwise normal.  An 
electrocardiogram (EKG) was also normal.  The impressions 
were essential hypertension and bronchiectasis.  During such 
hospitalization, the veteran complained of shoulder and knee 
pain.  X-ray examination of the hands, wrists, and knees 
showed no evidence of bony pathology.  The impression was 
prostato-vesiculitis.  

At his May 1955 military separation medical examination, 
clinical evaluation of the veteran's ears, heart, vascular 
system, feet, spine, and musculoskeletal system was normal.  
No abnormality was noted on psychiatric clinical evaluation.  
Chest X-ray study was negative and a blood pressure reading 
of 130/80 was recorded.  The veteran's hearing acuity was 
15/15, bilaterally, on whispered voice testing.

In April 1969, the veteran sought treatment for a throbbing 
pain in the toes of both feet.  A history of frostbite of 
both toes was noted.  The diagnosis was old frostbite of the 
toes.  

On June 1969 VA medical examination, the veteran reported a 
history of frostbite in World War II and indicated that he 
currently experienced swelling and pain in both feet, 
especially with standing or squatting.  He stated that his 
feet improved with elevation and that symptoms worsened with 
either severe cold or severe heat.  Physical examination of 
both lower legs and feet was normal with the exception of a 
slight erythema of the toes, bilaterally.  There was no loss 
of hair, no trophic or skin changes and the legs were equal 
in size.  There were good pulses bilaterally and there was a 
small amount of drying and scaling of the skin.  The 
impression was rule out old frostbite injury.  No other 
pertinent abnormality was noted.

On second VA medical examination in October 1969, the veteran 
reported that he had been a POW in World War II, during which 
time he sustained frozen feet.  He indicted receiving no 
medical treatment as a POW.  With respect to current 
symptoms, he reported swelling, blisters, and peeling skin, 
and indicated noting some changes between heat and cold.  The 
impression was post-cold injury to both feet; no demonstrable 
pathology at this time.  No other pertinent abnormality was 
noted.

In October 1971, the veteran submitted a claim for 
nonservice-connected pension benefits.  In support of his 
claim, he submitted an October 1971 medical report from a 
private physician showing that in June 1970, he sustained an 
on-the-job injury after he slipped and twisted his back.  The 
diagnosis was herniated nucleus pulposus at the L4-5 
intervertebral disc space.  Also submitted were three lay 
statements to the effect that the veteran had become totally 
disabled from his job as a carpenter due to his low back 
injury.  The following month, the RO notified the veteran 
that his pension claim had been denied due to excessive 
income.

In February 1987, the veteran was hospitalized complaining of 
an episode of left-sided hemiparesis involving the left arm 
and leg with multiple episodes of transient bilateral 
blindness.  On admission, the medical history was negative 
for hypertension or arteriosclerotic heart disease.  
Laboratory evaluation was essentially within normal limits, 
as were EKG, computerized tomography (CT) scan, and a carotid 
arteriogram.  Holter monitoring was significant for 
supraventricular tachycardia.  The diagnosis was transient 
ischemic attack, probably vertebral basilar or cardiac in 
origin.  

In January 1996, the veteran was hospitalized with vague 
complaints of weakness and slurred speech.  During his 
hospitalization, he experienced no further symptomatology and 
on discharge he was symptom free and fully ambulatory.  
Laboratory testing included a CT scan of the head which 
showed questionable normotensive hydrocephalus, although the 
veteran exhibited no symptoms of the disease.  An 
echocardiogram showed moderate left ventricular function with 
aortic sclerosis.  The diagnoses on discharge included 
episode of TIA (transient ischemic attack) and status post 
hypertension.

In November 1995 and January 1996, the veteran filed claims 
of service connection for PTSD, a heart disability, a 
perforated right ear drum, chronic arthritis, and a low back 
injury.  He also requested increased ratings for his service-
connected disabilities, and indicated that while in POW camp, 
he was forced to work on the railroad lifting and carrying 
railroad ties.  

In March 1996, the veteran underwent VA medical examination, 
at which he denied a history of cardiac disorders or any 
current cardiac symptoms.  The examiner noted a history of 
hypertension since 1988, a TIA in 1987, and a second TIA in 
January 1996, with a mild cerebrovascular accident.  It was 
noted that the veteran had no history of myocardial 
infarction, coronary artery disease, congestive heart 
failure, rheumatic fever, congenital-valvular heart disease, 
cardioversion, pacemaker insertion, percutaneous transluminal 
coronary angioplasty, or coronary artery bypass graft.  With 
respect to musculoskeletal disorders, the veteran also denied 
a history of arthritis, but indicated that he had sustained 
an acute low back injury in 1970 resulting in a herniated 
nucleus pulposus.  He reported that he had been disabled 
since 1970 due to his low back injury.  The examiner also 
indicated that the veteran had bilateral hearing loss, right 
greater than left, and that he had been issued hearing aids.  
Physical examination showed that the veteran's skin was 
normal.  The only scar observed was a well-healed surgical 
scar on the left wrist.  The veteran's ears and feet were 
also clinically normal, with the exception of moderate pes 
planus and hyperkeratotic great toenails.  With respect to 
the veteran's cardiovascular system, a blood pressure reading 
of 172/86 was recorded.  Chest X-ray was within normal 
limits, as was EKG.  The heart appeared to be of average size 
on percussion with normal rate and rhythm.  The heart sounds 
were of good quality with no murmurs detected.  There was no 
vein distention.  Peripheral arterial pulses were adequate 
and bilaterally equal.  Skin temperature was normal, except 
for moderate coolness of the right lower leg and foot.  X-ray 
examination of the right hip and hand were also conducted and 
were interpreted as normal.  The diagnoses included residuals 
of frozen feet, PTSD (pending psychology consultation), 
essential vascular hypertension (on treatment); no evidence 
of any cardiac disorder, specifically beriberi heart disease, 
etc.; and status post low back injury with lumbar herniated 
nucleus pulposus and residual pain and sciatica.

On April 1996 VA psychological examination, the examiner 
noted that the veteran was a former POW and had received the 
Purple Heart.  On examination, the veteran denied prior 
treatment for mental illness.  He stated that, after his 
separation from service, he worked as a carpenter before 
retiring in 1970 due to an injury.  Socially, he described 
himself as fairly isolated and indicated that he spent most 
of his time watching television and reading the newspaper.  
He indicated that he experienced jamais vu and déjà vu, but 
denied recurrent dreams or nightmares.  He also reported 
panic attacks, depression, and loneliness.  He indicated that 
he had a bad year in that his wife had a hernia, his truck 
burned, and he was $400 in debt.  Based on the results of the 
clinical interview, mental status examination, and review of 
the claims folder, the clinical psychologist indicated that 
the veteran was "probably in the throes of a reactive type 
of depressive reaction," stemming from his medical 
condition, debts, and his wife's poor health.  The examiner 
indicated that the veteran's symptoms did not appear to meet 
the diagnostic criteria for PTSD.  As such, the diagnostic 
impression was adjustment disorder with depressed mood.

In July 1999, the veteran testified at a Board hearing at the 
RO that he was currently being treated for hypertension from 
a private physician, who prescribed medication for the 
condition.  He also indicated that he sustained a shrapnel 
wound to his left shoulder in service, but there were no 
retained fragments or any current symptoms.  He denied having 
any problems with his scar and indicated that he had not seen 
a doctor for the condition in more than 50 years.  He further 
indicated that he did not wish to discuss his claims of 
service connection, although he did wish to continue his 
appeal with respect to those matters.

II.  Service Connection Claims

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served ninety days or more during a period of 
war and certain chronic disease (including psychoses, 
arthritis, and hypertension) become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Moreover, when a former POW who was interned or detained as 
such for not less than 30 days incurs certain chronic 
diseases (including beriberi heart disease, a psychosis, any 
of the anxiety states, dysthymic disorder, depressive 
neurosis, and post-traumatic osteoarthritis) to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 C.F.R. § 3.309(c).  This provision is 
subject to the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In addition to the above criteria, service connection for 
PTSD requires (1) medical evidence diagnosing the condition 
in accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy or was a POW and the claimed stressor is related to 
that combat or POW experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where, as here, a veteran engaged in combat with the enemy in 
active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.304(d). 

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis are not competent evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  

PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  Initially, the Board notes that it is undisputed that 
he is a decorated combat veteran of World War II and that he 
was detained as a POW of the German government.  

However, as noted above, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  
In this case, the claims folder is wholly negative for a 
medical diagnosis of PTSD.  38 C.F.R. § 3.304(f).  Absent 
diagnostic medical evidence of PTSD, the claim is not well 
grounded and must be denied.  

Nonetheless, given the veteran's status as a former POW, the 
Board has also carefully considered the record to determine 
whether service connection is warranted for any other 
acquired psychiatric disability.  As noted, subject to the 
rebuttable presumption provisions of 38 C.F.R. § 3.307, if a 
former POW incurs a psychosis, any of the anxiety states, 
dysthymic disorder, or depressive neurosis at any time after 
service, such disease shall be presumed to have been incurred 
in service, provided that such disability is shown to be 
manifested to a degree of 10 percent or more.  38 C.F.R. § 
3.309(c).  

In this case, however, the record contains no indication 
(either in service or post-service) that the veteran has any 
of the presumptive mental disorders delineated in 38 C.F.R. § 
3.309(c).  In fact, the only psychiatric diagnosis of record 
is a provisional diagnosis of adjustment disorder with 
depressed mood, noted on April 1996 VA psychological 
examination.  However, as the examiner attributed this 
diagnosis to the veteran's recent medical and financial 
difficulties, rather than his period of active service or any 
incident therein, an award of service connection for 
adjustment disorder is not warranted. 

Although the current record is insufficient to award service 
connection for PTSD or any other acquired psychiatric 
disorder, the veteran is advised that should he subsequently 
be diagnosed with an acquired psychiatric disorder (e.g., 
PTSD, a psychosis, any of the anxiety states, dysthymic 
disorder, or depressive neurosis), he should resubmit his 
claim of service connection for such disability.  


Heart disease

The veteran has also claimed entitlement to service 
connection for a heart disability.  As noted, the service 
medical records are negative for a diagnosis of a heart 
disability.  Likewise, the post-service medical records do 
not contain a diagnosis of a heart disability.  On VA medical 
examination in March 1996, the examiner indicated that he 
could find no evidence of any cardiac disability, including 
beriberi heart disease.  

As set forth above, a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
competent medical evidence presently demonstrating a current 
disability, the Board must conclude that the claim of service 
connection for a heart disability is not well grounded and 
must be denied.  38 U.S.C.A. § 5107(a).

The veteran is advised, however, that if he is subsequently 
diagnosed with a heart disability (e.g., arteriosclerosis, 
beriberi heart disease, ischemic heart disease, or organic 
heart disease), he should resubmit his claim of service 
connection for such disability.  In addition to the POW 
presumptive regulations set forth above, VA regulation 
recognizes that hypertension (for which service connection 
has been granted below) is an early symptom long preceding 
the development of certain heart diseases in their more 
obvious forms.  38 C.F.R. § 3.309 (1998).

Hypertension

In this case, the veteran's service medical records contain a 
diagnosis of essential hypertension.  Moreover, he has 
testified that he is currently taking anti-hypertensive 
medication as prescribed by a private physician.  The March 
1996 VA medical examination report confirms a current 
diagnosis of essential vascular hypertension (on treatment).  

Applicable regulations provide that where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 3.303(b).  Thus, absent any 
indication that the veteran's current hypertension is 
attributable to an intercurrent cause, service connection for 
hypertension is warranted.

Perforated Right Tympanic Membrane

After carefully reviewing the record with respect to this 
issue, the Board is unable to find any clinical indication of 
a perforated right tympanic membrane, either in service or 
thereafter.  The Board notes that at the time of his 
separation from service, the veteran's ears were normal on 
clinical examination, with no indications of a perforated 
membrane.  Likewise, on most recent VA medical examination in 
March 1996, the veteran's ears were clinically normal, other 
than a notation of decreased hearing acuity.  

The Board notes that on his August 1996 substantive appeal, 
the veteran stated that he sustained a perforated right 
tympanic membrane as a result of being beaten while a POW.  
The Board certainly does not dispute his statements that he 
sustained beatings as a POW and notes that such statements 
are entirely consistent with the circumstances, conditions, 
and hardships of his military service.  See 38 U.S.C.A. 
§ 1154(b).  However, the veteran is not competent to state 
that he had a perforated tympanic membrane in service as such 
condition does not lend itself to observation by a lay 
witness.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

Even if the Board could accept the veteran's lay statement 
that he had a perforated tympanic membrane in service, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that a combat veteran who uses lay testimony to show 
incurrence or aggravation in service must nevertheless 
proffer medical evidence to establish a current disability 
and its nexus to service because "lay persons are not 
competent to offer medical opinions."  Arms v. West, 12 Vet. 
App. 188 (1999).  In this case, the record does not contain 
competent medical evidence of a current perforated right 
tympanic membrane.  Absent such evidence, the claim is not 
well grounded.  38 U.S.C.A. 5107(a).

Osteoarthritis

The veteran has also claimed entitlement to service 
connection for osteoarthritis based on his status as a former 
POW.  Again, while it is undisputed that the veteran is a 
former POW who was confined for more than 30 days, the 
Board's review of the record discloses that osteoarthritis 
was not shown in service or at any time thereafter.  

Without a medical diagnosis showing the existence of 
osteoarthritis, the claim is not well grounded.  The 
veteran's statement, standing alone, that he has 
osteoarthritis is not sufficient to well ground the claim as 
lay evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Again, given 
his status as a former POW and in light of the presumptive 
provisions pertaining to service connection for traumatic 
osteoarthritis, the veteran is advised that if he is 
subsequently diagnosed with traumatic osteoarthritis, he 
should resubmit his claim of service connection for such 
disability.  

Intervertebral disc syndrome

The veteran has also claimed service connection for 
intervertebral disc syndrome.  With respect to this issue, 
the Board notes that his service medical records are negative 
for clinical indications of a low back disability, including 
intervertebral disc syndrome.  At his May 1955 military 
separation medical examination, clinical evaluation of the 
veteran's spine and musculoskeletal system was normal.  

Chronologically, the next evidence of record of a low back 
disability is the October 1971 medical report from the 
private orthopedic surgeon showing that in June 1970, the 
veteran sustained an on-the-job injury after he slipped and 
twisted his back while carrying some equipment.  The 
diagnosis was herniated nucleus pulposus at the L4-5 
intervertebral disc space.  There is no indication in this 
record, nor did the veteran contend at the time, that this 
injury or resulting disability was related to his active 
military service or any incident therein.  Likewise, although 
a diagnosis of status post low back injury with lumbar 
herniated nucleus pulposus was indicated on March 1996 VA 
medical examination, there is no indication that such 
disability is related to the veteran's service or any 
incident therein.  

In fact, the Board finds no competent medical evidence of 
record establishing a nexus between the veteran's current low 
back disability and his period of service or any incident 
therein.  Absent such evidence, the claim of service 
connection for intervertebral disc syndrome is not well 
grounded.  38 U.S.C.A. 5107(a).

Since well-grounded claims of service connection for PTSD, a 
heart disability, a perforation of right tympanic membrane, 
osteoarthritis, and intervertebral disc syndrome have not 
been submitted, VA is not obligated by statute to assist the 
veteran in the development of facts pertinent to these 
claims.  38 U.S.C.A. 5107(a).  Nonetheless, VA has an 
obligation to notify a veteran under section 5103(a) when the 
circumstances of the case put the Department on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make the claim 'plausible' and that such evidence 
had not been submitted with the application.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In this case, 
however, the veteran has not identified any available medical 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).

III.  Increased rating for shell fragment wound scar of the 
left shoulder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The rating criteria pertaining to scars provide a 10 percent 
rating for superficial scars which are poorly nourished, with 
repeated ulceration, and superficial scars which are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7303, 7304 (1998).  Scars may also be rated 
on the basis of limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

The Board has also considered the criteria pertaining to the 
evaluation of to muscle injuries, but finds that they are not 
for application as the medical evidence of record shows no 
indication that the veteran's shrapnel wound resulted in any 
muscle injury.  Likewise, in the absence of any indication of 
a nerve injury due to the shrapnel wound, the Board finds 
that the Diagnostic Codes pertaining to neurological 
disorders are inapplicable.  38 C.F.R. §§ 4.73, 4.123

In this case, while the veteran has perfected an appeal with 
the RO denial of a compensable rating for a shrapnel wound 
scar of the left shoulder, he has denied all current symptoms 
associated with the disability.  Moreover, VA medical 
examination in March 1996 failed to identify any current 
residuals of that injury, including any left shoulder 
limitation of function.

As noted, a compensable evaluation for scars (other than burn 
scars or disfiguring scars of the head, face, or neck) 
requires that they be poorly nourished, with repeated 
ulceration; that they be tender and painful on objective 
demonstration; or that they produce limitation of function of 
the body part which they affect.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805 (1998).  

In this case, the veteran does not claim that any residual 
scar is tender, painful, poorly nourished, or was ever 
ulcerated.  Moreover, none of the medical evidence of record 
shows any such symptoms.  Since his separation from service, 
there is no indication that this scar has been symptomatic.  
In sum, there is no evidence whatsoever (objective or 
subjective) that these scars are tender, painful, poorly 
nourished, or ulcerated.  Thus, there is no basis on which to 
assign a compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 or 7804.  Likewise, the post-service 
medical evidence is entirely negative for complaints or 
findings of functional limitation attributable to the 
veteran's scar.  By history and currently, there is no 
indication of functional impairment attributable to the 
veteran's scar which supports a compensable rating.  38 
C.F.R. § 4.118, Diagnostic Code 7805.


ORDER

Service connection for hypertension is granted.

Service connection for PTSD, a heart disability, a 
perforation of right tympanic membrane, osteoarthritis, and 
intervertebral disc syndrome is denied.

A compensable rating for a shell fragment wound scar of the 
left shoulder is denied.


REMAND

The record shows that service connection is currently in 
effect for residuals of frostbite of the feet, rated 10 
percent disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  Since the denial of the veteran's 
claim for an increased rating for that disability, portions 
of the VA Schedule for Rating Disabilities pertaining to the 
evaluation of cold injury residuals were amended.  (See 62 
Fed. Reg. 65,207-224 (1997).)  Among other changes, the new 
criteria provide that each foot should be rated separately.  
Diagnostic Code 7122, Note (2).

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Further, the Court has held that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
whether the veteran had adequate notice of the Board's action 
and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Also, if the Board determines that the 
claimant has been prejudiced by a deficiency in the statement 
of the case, the Board should remand the case to the RO under 
38 C.F.R. § 19.9 (1998), specifying the action to be taken.  
Bernard, 4 Vet. App. at 394.  

Here, the RO has not yet had the opportunity to consider the 
veteran's claim for increased rating under the amended 
regulations pertaining to the evaluation of cold injury 
residuals.  In addition, it is noted that the last VA 
examination in connection with his claim was conducted in 
March 1996, prior to the change in rating criteria.  Thus, a 
thorough, contemporaneous medical examination should be 
conducted consistent with the new rating criteria.  Cf. 
Massey v. Brown, 7 Vet. App. 204 (1994).  It is noted that 
the new criteria for rating residuals of cold injuries 
specifically address X-ray abnormalities such as 
osteoporosis, subarticular punched out lesions, or 
osteoarthritis of affected parts.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998).  It does not appear that X-ray 
examination of the veteran's feet was conducted.  For these 
reasons, a remand is necessary.

In view of the foregoing, and in light of the decision above 
granting service connection for hypertension, the Board must 
forego adjudication of the issue of entitlement to TDIU due 
to service-connected disabilities while the RO assigns an 
appropriate disability rating to the veteran's hypertension 
and readjudicates his claim for increased rating for 
residuals of frostbite.  These issues are inextricably 
intertwined with the TDIU issue.  See Parker v. Brown, 7 Vet. 
App. 116 (1994).

Accordingly, this matter is REMANDED for the following 
actions:

1. The RO should obtain any current (VA 
or private) medical records reflecting 
treatment of the veteran's service-
connected frostbite of the feet.

2.  The veteran should then be afforded a 
VA medical examination to determine the 
nature and severity of his service-
connected residuals of frostbite of the 
feet.  The claims folder must be made 
available for review by the examiner in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted, to include X-ray examination 
of the feet, and all findings reported in 
detail.  The examiner should be requested 
to examine separately the veteran's feet 
and comment with respect to each foot on 
the presence or absence of pain, 
numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color 
changes, locally-impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
such as osteoporosis, subarticular 
punched-out lesions, or osteoarthritis of 
each extremity.  The examiner should also 
comment on the presence or absence of any 
other residual of frostbite of the feet, 
such as squamous cell carcinoma at the 
site of a cold injury scar or peripheral 
neuropathy.  To the extent possible, the 
examiner should distinguish between all 
foot symptomatology which is a residual 
of the in-service frostbite and that 
which is attributable to another cause.

3.  After completing any further actions 
deemed necessary, to include assigning an 
initial rating for hypertension, the RO 
should review the veteran's claims for an 
increased rating for residuals of 
frostbite of the feet and entitlement to 
a TDIU.  With regard to the increased 
rating claim, the RO should consider the 
newly amended provisions of 38 C.F.R. § 
4.104 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

